DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claims 1 and 8 of U.S. Patent Application No. 17/487,544 (‘544 application) is non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,134,426 (‘426 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 11,134,426
Reference Claim
U.S. Patent Application No. 17/487,544 Conflicting Claim
Claim 1.  A method performed by a mobile device, the method comprising: 
       receiving, from a first access point (AP) 
of a plurality of co-located APs, first information corresponding to the first AP, wherein the first information comprises: first state information and one or more first operational parameters, 
     wherein the first information indicates a first frequency;    
      receiving, from the first access point (AP), second 
information corresponding to a second 
AP of the plurality of co-located APs, 
       wherein the second information comprises: 
second state information 

and one or more second operational parameters, wherein the second information indicates a second frequency, 
     wherein the first information is different than the second information and 
the first AP is different than the second AP; 
establishing a first wireless link with 
a first wireless network of 
the first AP, 
in accordance with the first frequency;   
          establishing a second wireless link with 
a second wireless network of 
the second AP, 
in accordance with the second frequency; 

and simultaneously receiving first data 
of the first wireless network 
from the first AP and second data 
of the second wireless network 
from the second AP; 
      wherein the first wireless network is a bidirectional wireless network and the second information is received prior to establishing the second wireless link.
Claim 1.  A method performed by a mobile device, the method comprising:







      receiving, from a first access point (AP), 

information corresponding to a second
AP of a plurality of co-located APs, 
       wherein the information corresponding to the second AP includes state information 
of the second AP, 



      wherein 

the first AP is different than the second AP;
establishing a first wireless link with 

the first AP 
using a first frequency of the first AP;
      establishing a second wireless link with 

the second AP 
using a second frequency
which is different than the first frequency; 
and simultaneously receiving first data 

from the first AP and second data 

from the second AP.
 Claim 10.   A mobile device comprising: 
     a receiver operable to receive, from a first access point (AP) of a plurality of co-located APs, first information corresponding to the first AP, wherein the first information comprises: first state information and one or more first operational parameters, 
      wherein the first information indicates a first frequency; 
     the receiver operable to receive, from the first access point (AP), second information corresponding to a second AP of the plurality of co-located APs, wherein the second information comprises: second state information 
and one or more second operational parameters, 
      wherein the first information indicates a second frequency, 
     wherein the first information is different than the second information and 
the first AP is different than the second AP; 
      circuitry operable to establish a first wireless link with 
a first wireless network, of 
the first AP, in accordance with the first frequency; 
       circuitry operable to establish a second wireless link with 
a second wireless network of 
the second AP, in accordance with
the second frequency; 

and the receiver operable to simultaneously receive first data 
of the first wireless network 
from the first AP and second data 
of the second wireless network 
from the second AP; 
      wherein the first wireless network is a bidirectional wireless network and the second information is received prior to establishing the second wireless link.
Claim 8.  A mobile device comprising:








     a receiver operable to receive, from a first access point (AP),               information corresponding to a second AP of a plurality of co-located APs, wherein the information corresponding to the second AP includes state information 
of the second AP, 
      


     wherein

the first AP is different than the second AP;
        circuitry operable to establish a first wireless link with 

the first AP using a first frequency of the first AP;
      circuitry operable to establish a second wireless link with 

the second AP using
 a second frequency 
which is different than the first frequency; 
and the receiver operable to simultaneously receive first data 

from the first AP and second data 

from the second AP.



	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim; the italicize-underlined plain text portions of the claims are obvious variations of one another; and the bold-underlined limitations “the first information indicates a first frequency” and “the first information is different than the second information” of the ‘426 patent  make obvious the “which is different than the first frequency” limitation of the ‘544 application.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim. 
 	Thus, in view of the table shown above, the findings of In re Vogel and the arguments discussed above in mind, it is respectfully submitted that disclosures of '426 patent provide disclosure of the patent claims also provide support for the minor differences in the limitations of the claims of the ‘544 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-7, 9-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Myron Wyche/                    10/22/2022
Primary Examiner                AU2644